 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE

 8       MARTA D. LYALL,                                  CASE NO. C19-1506RSM

 9                     Plaintiff,                         MINUTE ORDER

10              v.

11       BANK OF AMERICA, et al.,

12                     Defendants.

13

14            The following MINUTE ORDER is made by direction of the Court, the Honorable

15   Ricardo S. Martinez, Chief United States District Judge:

16            This matter was filed in state court before being removed to this Court. Plaintiff has filed

17   what the Court interpreted as a motion to remand, and two defendants have filed motions to

18   dismiss.1— Dkts. #6. #10, and #12. All the motions are still being briefed.

19            On September 27, 2019, Plaintiff made several filings in this case. Dkts. #17–21. As

20   best the Court can tell, two of the documents filed by Plaintiff appear to be identical copies of

21   the notice of removal that was filed in state court. Dkts. #18 and #19. Plaintiff provides no

22

23

24   1
         The remaining defendant seeks joinder on one motion to dismiss. Dkt. #14.

     MINUTE ORDER – 1
 1   explanation of the filings and none is evident to the Court. Accordingly, the Court will not

 2   consider the filings (Dkts. #18 and #19) and, to the extent necessary, STRIKES them.

 3          Two of Plaintiffs filings also appear almost identical. Plaintiff filed two copies of a

 4   document entitled: “Plaintiff’s Request for the Court to Take Judicial Notice.” Dkts. #17 and

 5   #20. The second filing appears to add several paragraphs to the end of the document and attaches

 6   additional documents that are omitted from the first filing. Accordingly, the Court will not

 7   consider the first filing (Dkt. #17) and, to the extent necessary, STRIKES it.

 8          As to Plaintiff’s remaining Request for the Court to Take Judicial Notice (Dkt. #20), the

 9   filing appears intended to alert the Court that Plaintiff received inadequate notice of the striking

10   of a previously scheduled preliminary injunction hearing. Dkt. #20 at 1. Beyond that, the filing

11   appears intended to further argue that removal of this case was improper. Plaintiff does not

12   provide the Court with an explanation of why it needs such notice and does not provide any legal

13   basis for the notice. FED. R. CIV. P. 7(b)(1)(B), (C) (motion must “state with particularity the

14   grounds for seeking the order[,] and [] state the relief sought”); Garner v. Morales, 237 F.R.D.

15   399, 400 (S.D. Tex. 2006) (motion must establish necessity of relief it seeks). Accordingly, the

16   Court will not consider the filing (Dkt. #20) and, to the extent necessary, STRIKES it as

17   procedurally improper.

18          Finally, the Court addresses Plaintiff’s Notice Correcting Cover Sheet Incorrectly Filed

19   by Defendant. Dkt. #21. Plaintiff apparently seeks to have the Court make certain changes to

20   the civil cover sheet filed by Defendant First American Title Insurance Company. Plaintiff also

21   attaches a copy of her motion to remand. As with Plaintiff’s other filing, the Notice Correcting

22   Cover Sheet does not provide a legal basis and does not make clear the importance of the relief

23   requested. FED. R. CIV. P. 7(b)(1)(B), (C) (motion must “state with particularity the grounds for

24   seeking the order[,] and [] state the relief sought”); Garner v. Morales, 237 F.R.D. 399, 400 (S.D.

     MINUTE ORDER – 2
 1   Tex. 2006) (motion must establish necessity of relief it seeks). Accordingly, the Court will not

 2   consider the filing (Dkt. #21) and, to the extent necessary, STRIKES it as procedurally improper.

 3   To the extent the filing seeks to support her motion to remand, Plaintiff’s rely is her opportunity

 4   to further support her motion.

 5          Dated this 30 day of September 2019.

 6
                                                           WILLIAM McCOOL, Clerk
 7
                                                           By: /s/ Paula McNabb
 8                                                             Deputy Clerk

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     MINUTE ORDER – 3
